DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 02/16/2021.
•    Claims 1-2, 5, 7-8, 10-11, 17-18 and 20 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 02/16/2021, the double patenting rejection has been withdrawn.

Information Disclosure Statement
	Information Disclosure Statement received 02/22/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a machine and claims 11-20 are directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving an inquiry from a user, wherein the inquiry comprises an image and a text describing a requested product; 
extracting one or more visual attributes of the requested product based on the image; 
extracting one or more textual attributes of the requested product based on the text; 

determining a second projected requested product in the product graph based on the one or more textual attributes of the requested product; 
determining one or more substitutes for the requested product by: 
determining one or more first candidates, each first candidate of the one or more first candidates existing in both the product graph and inventory information and comprising a visual distance between the first projected requested product and the each first candidate in the product graph; 
determining one or more second candidates, each second candidate of the one or more second candidates existing in both the product graph and the inventory information and comprising a textual distance between the second projected requested product and the each second candidate in the product graph, the one or more substitutes comprising the one or more first candidates and the one or more second candidates; 
determining a score of a candidate substitute of the one or more substitutes based on the visual distance and the textual distance of the candidate substitute of the one or more substitutes, wherein a greater weight is given to the visual distance than the textual distance in determining the score; and 
sorting the one or more substitutes based on the score of the candidate substitute of the one or more substitutes; and 

wherein: 
the product graph is dynamically generated by a method based on information about the domain of the requested product; and 
the product graph comprises:
 one or more product nodes, the one or more product nodes comprising the one or more substitutes; 
one or more entity nodes, the one or more entity nodes comprising the one or more visual attributes and the one or more textual attributes of the requested product; 
one or more entity-entity connections between each pair of related entity nodes of the one or more entity nodes; 
one or more product-entity connections wherein: each of the one or more product-entity connections is between a product node of the one or more product nodes and an entity node of the one or more entity nodes;
the entity node is related to the product node; and 
the each of the one or more product-entity connections comprises a respective product-entity connection distance determined based on a respective relatedness degree between the product node and the entity node; and
one or more product-product connection between a first product node of the one or more product nodes and a second product node of the one or more product nodes, wherein the first 
The above limitations recite the concept of identifying and recommending substitute products.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claim 11 recites similar limitations as claim 1 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1 and 11 recite additional elements, such as  one or more processors, a computer network, a user device, a machine learning module, a graphical user interface, media, and a database. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 11 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 11 merely recite a commonplace business method (i.e., identifying and recommending substitute products) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 11 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various FairWarning v. Iatric Sys.).  Likewise, claims 1 and 11 specifying that the abstract idea of identifying and recommending substitute products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 11, these claims recite additional elements, such as one or more processors, a computer network, a user device, a machine learning module, a graphical user interface, media, and a database. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of identifying and recommending substitute products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible 

Dependent claims 2-10 and 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10 and 12-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-7, 9-10, 12-17, and 19-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 8 and 18 further recite the additional element of a user interface and one or more user computers.  Similar to the discussion above under Prong Two of Step 2A, although this additional computer-related elements is recited, claims 8 and 18 merely invoke such additional element as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, these limitations specifying that the abstract idea of identifying and recommending substitute products is executed in a computer environment merely indicates a field of use in which to apply the 

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Prior Art consideration
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 
.


The most apposite prior art of record includes previously cited Rybakov et al. (US 9881226 B1), hereinafter Rybakov, in view of previously cited Lieb. (US 20080046410 A1), hereinafter Lieb, in view of newly cited Shah et al. (US 20190149626 A1), hereinafter Shah, in view of newly cited NPL reference U, hereinafter U.
	
Previously cited Rybakov discloses a product relation graph (Rybakov: [abstract]). Rybakov further discloses one or more processors (Rybakov: Col. 26, Ln. 51-52); and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform (Rybakov: Col. 28, Ln. 1-4): receiving an inquiry from a user, wherein the inquiry comprises an image and information describing a requested product (Rybakov: Col 15, Ln, 52-56; Col. 6, Ln. 9-15; Col 21, Ln. 44-50); extracting one or more visual attributes of the requested product based on the image (Rybakov: Col. 10, Ln. 20-26; Col. 9, Ln. 55-Col. 10, Ln. 5); extracting one or more textual attributes of the requested product based on the information (Col. 6, Ln. 9-15; Col 21, Ln. 44-50); determining a first projected requested product, in a product graph relating to a domain of the requested product, based on the one or more visual attributes of the requested product (Rybakov: Col. 9, Ln. 65-Col. 10, Ln. 5; Col. 9, Ln. 60-65); determining a second projected requested product in the product graph based on the one or more textual attributes of the requested product (Rybakov: Col. 6, Ln. 1-15; Col. 5, Ln. 45-50), determining one or more substitutes for the requested product (Rybakov: Col. 2, Ln. 27-30; Col. 2, Ln. 64-Col. 3, Ln. 4 and Fig. 1a-b) by: determining one or more first candidates, each first candidate of the one or more first candidates existing in both the product graph and an inventory database and comprising a visual distance between the first projected requested 

	Previously cited reference Lieb teaches a method of a product query (Lieb: [0031]), including that the inquiry information is a text (Lieb: [0031]).  Shopper can search images using keywords (Lieb: [0031]). However, Lieb does not disclose the limitations with respect to the product graph or the calculation of visual and textual distances.

	Newly cited reference Shah teaches a graphs for a variety of products (Shah: [0026-0028]). Shah, see at least [0030], teaches similarity determined using machine learning, including determining distance measures. Determinations are made as to items in similar categories and similar items. However, Shah does not teach the limitations regarding the specific product graphs, or determining one or more substitute products comprising the one or more first candidates or one or more second candidates.

Newly cited NPL reference U teaches a providing recommendations based on a product graph (U: Pg. 262). Products can be represented by vectors. The vectors may be composed of 

	While these references arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1 and 11, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. 

	Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  

In regards to claims 2-10 and 12-20, claims 2-10 depend upon claim 1 and claims 12-20 depend upon claim 11. Accordingly, claims 2-10 and 12-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101, for the same reasons as discussed with respect to claims 1 and 11.

Response to Arguments
Applicant’s arguments, filed 02/16/2021, have been fully considered.

35 U.S.C. § 101
Applicant argues that the claims are integrated into a practical application because “the claims recite an improvement to other technology or technical fields, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment…the specific, concrete approach in these additional elements provides a combination of the steps that improves the technical field of a search engine for product search and/or product recommendation in e-commerce and uses the idea in a meaningful way that is not generally linking to a technological environment.” (Remarks pages 15-17). The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to 
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0002] of Applicant’s specification, which describes Applicant’s claimed invention as improving the identification of relevant products. Although the claims include computer technology such as one or more processors, a computer network, a user device, a machine learning module, a graphical user interface, media, and a database, such 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625